Citation Nr: 1132309	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  05-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an effective date, prior to June 28, 1993, for the grant of service connection for a duodenal ulcer with gastroesophageal reflux.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Service personnel records reflect the Veteran served on active duty from September 1977 to January 1983, and had active duty training (ACDUTRA) from February 4, 1976 to July 30, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case has previously come before the Board.  Most recently, in September 2009, the matters were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.

The Board notes that in an August 2008 VA Form 9, the Veteran perfected an appeal of a July 2007 rating decision in which an earlier effective date for the grant of service connection for a duodenal ulcer with gastroesophageal reflux was denied.  Thus, the issue is properly on appeal.  

The Board notes that in correspondence received in May 2007, the Veteran stated that he desired to withdraw his hearing request.  Thus, the hearing request is withdrawn.  

The issues of entitlement to service connection for hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The issue in regard to an effective date, prior to June 28, 1993, for the grant of service connection for a duodenal ulcer with gastroesophageal reflux is deferred pending the development identified in the remand portion of the decision below.


FINDING OF FACT

There is competent evidence relating a psychotic disorder, not otherwise specified, to active service.  


CONCLUSION OF LAW

A psychotic disorder, not otherwise specified, was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of entitlement to service connection for a psychiatric disorder is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial as to that issue.  

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds compliance with VCAA.  Following the Board's September 2009 remand, the Veteran was afforded VA examinations, additional evidence was associated with the claims file to the extent possible, and the claims were readjudicated.  The evidence is sufficient for a determination in this case.  Regardless, the Veteran's claim is being granted, and thus, any deficiencies with regard to VCAA are harmless and nonprejudicial as to this issue.  

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder.  Having considered the evidence, the Board finds service connection is warranted.  

Initially, the Board notes that while the record reflects various diagnoses, to include a psychotic disorder, schizophrenia, and depression, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue on appeal is whether any identified psychiatric disorder is related to active service.  

Next, the Board notes that while an active service entrance examination report is unavailable, National Guard examination reports, dated in January 1976 and July 1976, show psychiatric status was normal.  In addition, VA inpatient records, dated from July 1985 to August 1985, reflect the examiner's conclusion that the Veteran's history was consistent with an onset of schizophrenia between the ages of 25 and 27, corresponding with the Veteran's age during active service.  In this case, a psychiatric disorder was not noted at service entrance, and the Board finds the Veteran is entitled to the presumption of soundness at service entrance.  Thus, the theory of aggravation will not be further addressed.  

Service treatment records reflect various complaints, some of which were assessed as psychophysiologic symptoms.  For example, records dated in September 1980, December 1980, and October 1981, note somatization, complaints of his eyes giving him the sensation of objects moving slowly, and possible depression.  The June 2010 VA opinion notes bodily symptoms and complaints are often present before the emergence of an overt psychiatric disorder, and the examiner concluded that the Veteran's current impairment is a continuation of the original disorder, having progressed into schizophrenia and into the current psychosis not otherwise specified, characterized by negative symptoms and suspiciousness.  Thus, the June 2010 VA examiner concluded that it is at least as likely as not that the Veteran's psychotic disorder, not otherwise specified, is related to service.  

In reaching a determination in this case, the Board has considered the evidence, to include not only the service records and VA inpatient treatment records, dated in 1985 and 1988, but also a March 1994 Social Security Administration (SSA) determination reflecting disability due to chronic schizophrenia, undifferentiated type.  In this case, there are documented in-service manifestations of a psychotic disorder, documented evidence of continuity of symptoms after separation, and a competent opinion relating the onset of the Veteran's current psychotic disorder, not otherwise specified, to active service.  Thus, the Board finds service connection is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  



ORDER

Service connection for a psychotic disorder, not otherwise specified, is granted.  


REMAND

The Veteran asserts entitlement to service connection for hearing loss and tinnitus, and while additional development was accomplished following the Board's remand in September 2009, the evidence is insufficient for a determination.  Thus, further development is necessary for a determination in regard to the issues pertaining to service connection for hearing loss and tinnitus on appeal.  

Initially, the Board notes the Veteran's 201 service personnel file has been associated with the claims file since the Board's September 2009 remand.  In that regard, and while the Veteran's DD Form 214 reflects service separation on January 20, 1983, a service department request for issuance of a DD Form 215, dated January 21, 1983, states the effective date of the Veteran's release from active duty was amended to January 20, 1984.  The Board notes that the social security number identified in the request ends in "7---".  As noted in the September 2009 Board remand, the AOJ advised that the Social Security Administration (SSA) had verified the Veteran's social security number ended in "9---".  In addition, a DD Form 215 showing a separation date of January 20, 1984 is not associated with the claims file and/or that date of separation has not been verified.  

The Board notes service connection may be granted for disability resulting from disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection basically means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303 (2010).  

The Board further notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that regard, while audiologic test results obtained in March 2007 and in June 2010 were reported to be invalid and unreliable due to exaggeration, results reported on VA audiologic evaluation in January 2006 reflect moderate to moderately severe mixed hearing loss on the right, and normal hearing from 250-3000 Hertz on the left sloping to a moderate sensorineural hearing loss, and the June 2010 examiner noted it was likely the Veteran has some hearing loss, but to a lesser degree than indicated by test results.  The Board notes that, for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In addition, a September 2004 VA treatment record reflects test results, to include a negative RINNE and a positive WEBER on the right, as well as inability to see incus or stapes capitulum on the right, with a presumptive diagnosis of otosclerosis entered in a September 2005 VA record. 

Furthermore, while the Board remand directed that the claims file be sent to a VA audiologist for an opinion, with notation that, "a nexus opinion should be obtained, and can be obtained without further audiologic evaluation", the AOJ scheduled an audiologic evaluation.  Regardless, the Veteran presented for the scheduled VA audiology evaluation in June 2010, and although the June 2010 VA opinion and August 2010 addendum obtained are to the effect that it is not at least as likely as not that the Veteran's hearing loss and tinnitus are related to service, noting a failure to cooperate with testing and the absence of a separation examination report as the bases for the opinion provided, the June 2010 VA psychiatrist reported serious impairments with regard to the Veteran's ability to function due to a psychotic disorder, for which service connection is herein granted.  Regardless, a failure to cooperate with a scheduled VA examination is tantamount to a failure to report for a scheduled VA examination without good cause, the result of which, in this case, is that the claim be decided on the evidence of record.  38 C.F.R. § 3.655.  

In that regard, presumptive service connection for an organic disease of the nervous system manifesting during service or to a compensable degree within one year following discharge from active service may be granted notwithstanding there is no record of evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that service connection for a current hearing loss disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between service and current disability.  Neither the June 2010 opinion nor the August 2010 addendum contain a finding as to whether a hearing loss disability for VA compensation purposes or tinnitus was shown during service or within the initial post-service year.  

A January 1976 National Guard examination report shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
10
15
15
LEFT
25
25
20
15
20

In addition, a July 1976 National Guard examination report shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
10
5
LEFT
15
15
30
30
20

In addition, a January 1982 VA treatment record reflects complaints of decreased hearing in the left ear since 1979.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds the VA opinions to be inadequate for a determination in regard to the matters on appeal.  Thus, an opinion should be obtained, stated in the positive or negative in the specific terms noted in paragraph number 3 below, in regard to whether a hearing loss disability or tinnitus is shown during active service or within the initial year after separation, or is otherwise etiologically related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the DD Form 215 referenced in the service department's January 21, 1983 request.  All records associated with this effort must be associated with the claims file.  

2.  Compile a complete list of all verified periods of service, identifying the duty status for each period listed, to include all periods of active duty and ACDUTRA.  Verification of all periods of service listed must be documented in the claims file and the list must be associated with the claims file.

3.  After completion of the above, schedule the Veteran for a VA otolaryngology examination to obtain an opinion as to the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  Attention should be directed to this remand.  Request that the examiner provide an opinion in terms of whether any identified disorder manifested by hearing loss or tinnitus, to include a hearing loss disability for VA compensation purposes, as defined in the first paragraph of page seven of this decision, "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) existed during service, within one year of service discharge, or is otherwise etiologically related to service, or is proximately due to or chronically worsened by service-connected disability, to include a service-connected psychotic disorder, not otherwise specified.  In the event the Veteran fails to appear for the scheduled examination, an opinion should be obtained based on the evidence in the claims file.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should accompany all opinions provided.

4.  In light of the above, the claims should be readjudicated.  The AOJ should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


